The following is an examiner’s statement of reasons for allowance: With regards to claims 1-6 and 13-20, the prior art does not disclose or  fairly teach the specific configuration  and method with emphasis the values of the first and second mutual inductance portions and the value of the first and second self inductance portions are configured to equalize an impedance difference between the first transmission line and the second transmission line. With regards to claims 7-12, the prior art does not disclose or  fairly teach the specific configuration  with emphasis on  the second inductance portion of the first connection line and the third inductance portion of the second connection line are in a mutual inductance configuration, and wherein the mutual inductance configuration is configured to compensate for at least a portion of a total inductance of the first connection line and to compensate for at least a portion of a total inductance of the second connection line.
  The closest prior art Clarke et al  US Patent Application 2003/0048150 discloses  a crossbar with  having a  method for reducing  crosstalk by balancing inductive and capacitive  coupling .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


July 29, 2022
/K.E.G/            Examiner, Art Unit 2843                                                                                                                                                                                            
/Samuel S Outten/Primary Examiner, Art Unit 2843